                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

KYLE B. RICHARDS,

                       Petitioner,                     Case No. 2:20-cv-35

v.                                                     Honorable Robert J. Jonker

KRIS TASKILA,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim cognizable on habeas review.
                                             Discussion

I.     Factual allegations

               Petitioner Kyle B. Richards is incarcerated with the Michigan Department of

Corrections at the Baraga Correctional Facility (AMF) in Baraga County, Michigan. Petitioner is

presently serving a consecutive string of sentences imposed in three criminal proceedings.

Petitioner is serving a sentence of 3 to 20 years for bank robbery, in violation of Mich. Comp.

Laws § 759.531, imposed by the Macomb County Circuit Court on August 2, 2011, following

Petitioner’s guilty plea. Petitioner is also serving a sentence of 2 to 5 years for assault of a prison

employee, in violation of Mich. Comp. Laws § 750.197c, imposed by the Washtenaw County

Circuit Court on October 20, 2011, following his guilty plea. Finally, Petitioner is serving a

sentence of 3 years, 10 months to 40 years for assault of a prison employee—Petitioner spat on an

MDOC Corrections Officer—in violation of Mich. Comp. Laws § 750.197c, imposed by the Ionia

County Circuit Court on May 1, 2018, following a jury determination of Petitioner’s guilt.

               This is not Petitioner’s first habeas petition. In Richards v. McKee, No. 1:14-cv-77

(W.D. Mich.), Petitioner filed a habeas petition challenging his conviction and sentence for bank

robbery. By judgment entered January 3, 2017, the Court denied the petition for failure to raise a

meritorious federal claim. In Richards v. Lesatz, No. 2:29-cv-34 (W.D. Mich.), Petitioner filed a

habeas petition challenging his second conviction and sentence for assault of a prison employee.

By judgment entered March 22, 2019, the Court dismissed the petition without prejudice for failure

to exhaust state court remedies. Petitioner then exhausted his state court remedies and, recently,

returned to this Court with a new petition challenging the Ionia County conviction and sentence.

Richards v. Taskila, No. 2:20-cv-22 (W.D. Mich.). In addition to those petitions, Petitioner has

filed two petitions challenging denials of parole: Richards v. Debhour et al., No. 1:14-cv-340

(W.D. Mich.), and Richards v. Lesatz, No. 2:29-cv-12742 (E.D. Mich.). Those petitions were

                                                  2
dismissed, on April 22, 2014, and September 30, 2019, respectively, for failure to raise a

meritorious federal claim cognizable on habeas review.

               On February 25, 2020, Petitioner filed this habeas corpus petition raising three

grounds for relief, as follows:

       I.      The MDOC’s Security Classification Committee’s illegitimate
               classification of mentally disabled prisoners to administrative segregation
               for behaviors resulting from a psychological illness is flagrantly
               unconstitutional.

       II.     The MDOC’s Security Classification Committee’s illegitimate and
               prolonged segregation of mentally ill and non-mentally ill inmates violates
               both international law and the United States’ treaty obligations.

       III.    The MDOC’s security Classification Committee’s illegitimate segregations
               of inmates for indefinite periods of time is flagrantly unconstitutional.

(Pet., ECF No. 1, PageID.5, 11, 16.)

II.    Discussion

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. 312, 316 (2015) (internal quotation omitted).



                                                 3
                Petitioner’s habeas issues, however, do not even implicate the AEDPA standard.

The claims he raises are simply not suited for resolution on habeas review. Title 28, Section 2254,

United States Code provides:

        [A] district court shall entertain an application for a writ of habeas corpus in behalf
        of a person in custody pursuant to the judgment of a State court only on the ground
        that he is in custody in violation of the Constitution or laws or treaties of the United
        States.

28 U.S.C. § 2254(a). The Supreme Court has made clear that constitutional challenges to the fact

or duration of confinement are the proper subject of habeas petitions under § 2254 rather than

complaints under 42 U.S.C. § 1983.            Preiser v. Rodriguez, 411 U.S. 475, 499 (1973).

Constitutional challenges to the conditions of confinement, on the other hand, are proper subjects

for relief under 42 U.S.C. § 1983. Id. The Preiser Court, however, did not foreclose the possibility

that habeas relief might be available even for conditions of confinement claims:

        This is not to say that habeas corpus may not also be available to challenge such
        prison conditions. See Johnson v. Avery, 393 U.S. 483, (1969); Wilwording v.
        Swenson, supra, at 251 of 404 U.S. . . . When a prisoner is put under additional and
        unconstitutional restraints during his lawful custody, it is arguable that habeas
        corpus will lie to remove the restraints making the custody illegal. See Note,
        Developments in the Law—Habeas Corpus, 83 Harv.L.Rev. 1038, 1084 (1970).[]

Preiser, 411 U.S. at 499 (footnote omitted). But, the Court has also never upheld a “conditions of

confinement” habeas claim. Indeed, in Muhammad v. Close, 540 U.S. 749 (2004), the Court

acknowledged that it had “never followed the speculation in Preiser . . . that such a prisoner subject

to ‘additional and unconstitutional restraints’ might have a habeas claim independent of

§ 1983 . . . .” Id. at 751 n.1.

                The Sixth Circuit has concluded that claims regarding conditions of confinement

are properly brought under § 1983 and are not cognizable on habeas review. See Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004) (“‘Petitioner in this case appears to be asserting the

violation of a right secured by the federal Constitution or laws by state prison officials. Such a

                                                   4
claim is properly brought pursuant to 42 U.S.C. § 1983.’”); In re Owens, 525 F. App’x 287, 290

(6th Cir. 2013) (“The criteria to which Owens refers involves the conditions of his

confinement . . . This is not the proper execution of sentence claim that may be pursued in a § 2254

petition.”); Hodges v. Bell, 170 F. App’x 389, 392-93 (6th Cir. 2006) (“Hodges’s complaints about

the conditions of his confinement . . . are a proper subject for a § 1983 action, but fall outside of

the cognizable core of habeas corpus relief.”); Young v. Martin, 83 F. App’x 107, 109 (6th Cir.

2003) (“It is clear under current law that a prisoner complaining about the conditions of his

confinement should bring suit under 42 U.S.C. § 1983.”). Petitioner’s claims regarding the

constitutionality of his placement in segregation are claims regarding the conditions of his

confinement, not its fact or duration; therefore, the claims should be raised by a complaint for

violation of 42 U.S.C. § 1983.

               Pro se pleadings are to be liberally construed; but, the proper resolution of this

petition is dismissal, not reconstruction as a complaint under § 1983. See Martin, 391 F.3d at 714.

It is noteworthy that Petitioner is familiar with the process for filing complaints under § 1983. He

filed more than a dozen in this court over a two-year period. His complaints lacked sufficient

merit so frequently that he was barred from filing such complaints unless he paid the $400.00 filing

fee up front or demonstrated imminent danger of serious physical injury. Perhaps he presents his

“conditions of confinement” claims as a habeas petition—with a $5 filing fee—in the hope of

avoiding the $400.00 fee for a § 1983 complaint.

               Petitioner’s habeas petition will be dismissed for failure to raise a meritorious

federal claim cognizable on habeas review. The dismissal is without prejudice, however, to

presentation of the claims in a complaint under 42 U.S.C. § 1983.




                                                 5
III.   Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”       Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

               The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, for the same reasons the Court concludes Petitioner has

failed to demonstrate that he is in custody in violation of the Constitution and has failed to make a

substantial showing of the denial of a constitutional right, the Court concludes that any issue

Petitioner might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S. 438,

445 (1962).
                                                 6
                                          Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.




Dated:     March 31, 2020                   /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE




                                               7
